DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
“each of sub areas” should be –each of the sub areas--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xuehui et al. (CN 108805885 A, hereinafter Xuehui) in view of Xiaoxing et al. (CN 108674681 A, hereinafter Xiaoxing).
Regarding Claim 1:
Xuehui discloses:
A UAV operation route planning method, comprising steps of.  Paragraph [0321] describes a route planning method.
obtaining a plurality of sub-areas of an operation area of a UAV.  Paragraph [0185] describes dividing a plot into sub-plots along intersection lines where the plot will be divided.  It can be divided into two or more sub-plots as necessary.
exhausting operation orders of the sub-areas and waypoint sequences in each of the sub-areas, respectively.  Paragraph [0327] describes a route planning algorithm that calculates a route through all the sub-parcels, or areas.  After each route is planned, they are sorted so that the drone can operate on each sub-area according to the sorted routes.
and determining a route in all the routes having a total voyage meeting a preset constraint condition as an optimal operation route.  Paragraph [0332] describes an algorithm to find the optimal operation route using a Reeb graph edge, a Floyd algorithm, the Hungarian method, and a Euler circuit.
wherein the step of planning routes according to the operation orders of the sub-areas and the waypoint sequences in the sub-areas to obtain all routes in the operation area, comprises.  Paragraph [0327] describes that each sub-plot is 
Xuehui does not disclose the sequence of first discovering sub-areas, then sorting the waypoint sequences into sub-areas and then planning a route according to the waypoint sequences.
Xiaoxing teaches:
after obtaining the operation orders of the sub-areas and the waypoint sequences in each of the sub-areas, planning routes according to the operation orders of the sub-areas and the waypoint sequences in each of the sub-areas to obtain all routes in the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process includes segmentation of the cruise area, including gridding the target area, evaluating the importance of each cell area, integrating the cells of the same important level into sub-areas, and dividing the sub-areas into narrow areas, wide areas, and complex blocks.  Paragraph 44 describes a UAV path planning that is performed after the sub-areas are sorted.  This is done using a parallel search method, further described in paragraphs 44 and 45.  For additional reference and a summary, read claim 3.
after obtaining the operation orders of the sub-areas and the waypoint sequences in each of the sub-areas, sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process 
and after sorting the waypoint sequences in each of sub-areas to obtain the set of waypoint sequences of the operation area, planning the routes according to the waypoint sequences in the set of the waypoint sequences of the operation area to generate all the routes of the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process includes segmentation of the cruise area, including gridding the target area, evaluating the importance of each cell area, integrating the cells of the same important level into sub-areas, and dividing the sub-areas into narrow areas, wide areas, and complex blocks.  Paragraph 44 describes a UAV path planning that is performed after the sub-areas are sorted.  This is done using a parallel search method, further described in paragraphs 44 and 45.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Xiaoxing to show the sequence of first discovering sub-areas, then sorting the waypoint sequences into sub-areas and then planning a route according to the waypoint sequences.  One would have been motivated to do so to extend the life time of the UAV and expand the cruising range (Paragraph 1 of Xiaoxing).
	Claim 11 is substantially similar to claim 1 and is rejected on similar grounds.

Regarding Claim 3:
	Xuehui teaches:
The method according to claim 2, wherein the step of sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area, comprises: pairing each of the operation orders in the sub-areas with each of the waypoint sequences in the sub-areas.  Paragraph [0327] describes a route divided into sub-parcels, or routes.  The sub-parcels are paired with each operation order.
and sorting each of the waypoint sequences according to the operation order paired with the waypoint sequence to obtain the set of waypoint sequences of the operation area.  Paragraph [0327] describes that each sub-parcel, or route, is sorted and paired with each waypoint.

Regarding Claim 6:
	Xuehui discloses:
The method of claim 1 wherein the step of obtaining a plurality of sub-areas of an operation area of the UAV comprises: determining the operation area according to an electronic map, and extracting coordinates of vertices of the operation area.  Paragraph [0178 - 0181] describes dividing lines intersecting with other dividing lines and the boundary line creating a multitude of vertices within the operation area.
fitting the operation area to a polygonal area according to the coordinates of the vertices.  Figure 4 shows a polygonal area.
and dividing the polygonal area into the plurality of sub-areas, wherein the sub-areas are a convex-polygonal area.  Figure 4 shows dividing the polygonal area into convex-polygonal areas.

Regarding Claim 8:
	Xuehui discloses:
The method according to claim 1, wherein the step of determining a route in all the routes having a total voyage meeting a preset constraint condition as an optimal operation route comprises: determining a route in all the routes having the shortest voyage as the optimal operation route.  Paragraph [0136] describes that the optimal path is done so that the route is the shortest route, or flight path.

Regarding Claim 14:
	Xuehui discloses:
A computing device, comprising: at least one processor; and at least one memory and a bus in connection with the processor, wherein the processor and the memory communicate with each other via the bus; and the processor is configured to invoke program instructions in the memory to perform the steps of the UAV route planning method according to claim 1.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 1.  Additionally, reference claim 1 for the UAV route planning steps.

Regarding Claim 15:
	Xuehui discloses:
A UAV, comprising: at least one processor; and at least one memory in connection with the processor, wherein the processor is configured to invoke program instructions in the memory to perform the steps of the UAV operation route planning method according to claim 1.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 1.

Regarding Claim 16:
	Xuehui discloses:
A UAV, comprising: at least one processor; and at least one memory in connection with the processor, wherein the processor is configured to invoke program instructions in the memory to perform the steps of the UAV pesticide spreading method according to claim 9.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Xiaoxing and further in view of Cantrell et. al. (WO 2018057314 A2, hereinafter Cantrell).
Regarding Claim 4:
	Xuehui discloses:
The method according to claim 2, wherein the step of sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area, comprises: determining a starting waypoint of each of sub-areas according to the waypoint sequence in each of sub-areas.  Paragraph [0271] describes an area divided into sub-areas via dividing lines.  As described in this paragraph the first dividing point is identified as a starting point.  Paragraph [0272] describes a fourth dividing line that subdivides the areas further and has a starting point at the second dividing point.  Paragraphs [0273 – 0276] describe further starting points.  This meets the claim because each sub-area is associated with a starting point.
Xuehui does not disclose marking a status for the sub-areas according to the starting waypoint to obtain a status identifier for each sub area.
Cantrell teaches:
marking a status for each of sub-areas according to the starting waypoint to obtain a status identifier of each of sub-areas.  Paragraph [0052] describes providing routing information to one or more UAVs to implement a plurality of tasks.  These UAVs can be given different routes based on the tasks to be performed within a geographic area, and the associated sub-area.  These tasks can be used as status identifiers as they let the UAVs know what tasks need to be performed in each sub-area.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and Xiaoxing to incorporate the teachings of Cantrell to show sorting the status identifiers of the sub-areas according to the operation orders and associating the operation order of each of the sub-areas with the status identification sequence to constitute a set of waypoint sequences of the operation area.  One would have been motivated to do so to ensure that the UAV performs the appropriate actions at the appropriate sub-areas.

sorting the status identifiers of the sub-areas according to the operation orders of the sub-areas, to obtain a status identification sequence of the operation area.  Paragraph [0052] of Cantrell describes a geographic area having an area or sub-area where tasks are to be implemented.  Paragraph [0327] of Xuehui describes that each sub-route or area is sorted.  This meets the claim because each sub-area or route is assigned a task and is sorted due to these identifiers.
and associating the operation order of each of the sub-areas with the status identification sequence to constitute the set of waypoint sequences of the operation area.  Paragraph [0052] of Cantrell describes a geographic area having an area or sub-area where tasks are to be implemented.  Paragraph [0327] of Xuehui describes that each sub-route or area is sorted.  This meets the claim because each sub-area is associated with the task, or status identifier, that needs to be performed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Xiaoxing and Cantrell and further in view of Shaoyi et. al. (CN 107291101 A, hereinafter Shaoyi).
Regarding Claim 5:
Xuehui, Xiaoxing, and Cantrell do not disclose the starting waypoint in the sub-area being marked the status of a first value if it is the first waypoint and the starting waypoint in the sub-area being marked the status of a second value if it is the second waypoint.
Shaoyi teaches:
The method according to claim 4, wherein the step of marking a status for each of sub-areas according to the starting waypoint comprises: for each of the sub-areas, in the case where the starting waypoint in the sub-area is the first waypoint in the sub-area, marking the status of the sub-area as a first value.  Paragraph [0064] describes determining the waypoint information of the initial route.  This is equivalent to the claim because this area is then divided into multiple routes, as detailed in paragraph [0065].
and in the case where the starting waypoint in the sub-area is the second waypoint in the sub-area, marking the status of the sub-area as a second value.  Paragraph [0065] describes that the first area is divided into sub-routes, finding a route between two adjacent waypoints.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui, Xiaoxing, and Cantrell to incorporate the teachings of Shaoyi to show the sub-area being marked the status of a first value if it is the first waypoint and the starting waypoint in the sub-area being marked the status of a second value if it is the second waypoint.  One would have been motivated to do so to identify the job that needs to be performed and the order in which it needs to be done to increase efficiency of the route and reduce redundancy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Xiaoxing and further in view of Rui et. al. (CN 107911793 A, hereinafter Rui) and Atsuya et. al. (DE 4033325 A1, hereinafter Atsuya).
Regarding Claim 7:
	Xuehui discloses:
The method according to claim 6, wherein the step of dividing the polygonal area into the plurality of sub-areas comprises: converting sequentially sides of the polygonal area into edge vectors by using an arbitrary vertex of the polygonal area as a starting point.  Figure 3 shows edge points on each vertex of the polygonal area.
Xuehui does not disclose calculating an outer product of each adjacent edge vector and extending one of the two adjacent vectors having a negative value of the outer product to divide the polygonal area into the plurality of sub-areas.
Rui teaches:
calculating an outer product of each adjacent edge vectors.  Paragraph [0059] describes an algorithm in step 4 that determines if point A intersects with a side of the polygon.  The intersection is found using a cross product.  This can be done for any point and any edge vector within the polygon.  Additionally, step 6 mentions that the total number of intersections between point A and the polygon can be counted.
and extending one of the two adjacent edge vectors having a negative value of the outer product.  Paragraph [0060] describes a vector product that is judged every 100ms.  If it is negative, the UAV turns in the negative direction of the line segment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and  to incorporate the teachings of Rui to show calculating an outer product of each adjacent edge vector and extending one of the two adjacent vectors having a negative value of the outer product to divide the polygonal area into the plurality of sub-areas.  One would have been motivated to do so to increase the time and space efficiency and to reduce programming complexity [0005].
Atsuya teaches:
to divide the polygonal area into the plurality of sub-areas.  Paragraph 2 teaches the polygon that can be divided into a plurality of sub-areas.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and Xiaoxing to incorporate the teachings of Atsuya to divide the polygonal area into a plurality of sub-areas.  One would have been motivated to do so because the stitching machine attempts to make sure the thread follows the most efficient path.  This can be applied to a UAV because the stitching and the UAV can travel the same route through a convex polygon.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xuihui in view of Xiaoxing and further in view of Bash et. al. (US Pub No: 2017/0308081 A1, hereinafter Bash).
Regarding Claim 9:
	Xuehui and Bash teach:
A UAV pesticide spreading method, comprising: driving a UAV to perform an operation of spreading pesticides in accordance with the optimal operation route according to claim 1.  Paragraph [0160] of Xuehui describes spraying liquid 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and Xiaoxing to incorporate the teachings of Bash to show spraying pesticides.  One would have been motivated to do so because Xuehui already discloses a UAV spraying liquid medicine over a large area-plot.  This is analogous to spraying pesticides as both help plants.  The medicine helps by curing illnesses, such as fungus, and the pesticide helps stop insects from eating the plants.  Therefore, because they both perform a similar function, they are interchangeable and the liquid medicine can be replaced with pesticide.
	Claim 13 is substantially similar to claim 9 and is rejected on similar grounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Xiaoxing and further in view of Zhu et. al. (US Pub No: 20200257003 A1, hereinafter Zhu).
Regarding Claim 10:
	Xuehui and Xiaoxing do not disclose an optimal operation route sent from a ground station by the UAV.
Zhu discloses:
The method according to claim 9, further comprising: receiving the optimal operation route sent from a ground station by the UAV.  Paragraph [0135] describes that the UAV is comprised of a differential GPS module.  Paragraph [0136] describes that the differential GPS module 54 receives GPS satellite 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and Xiaoxing to incorporate the teachings of Zhu to show an optimal operation route sent from a ground station by the UAV.  One would have been motivated to do so because a ground station can generate a route quicker than a UAV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yilong (CN 109090076 A): A UAV spraying planning method comprising multiple steps: storing the database field information and drone spraying wore parameter, setting the UAV spraying operation parameter, generating a waypoint of the flight and calculating a return time.
Douglas et al. (US Patent No: 9,678,507 B1): An unmanned aerial vehicle (UAV) survey system and methods for surveying an area of interest are disclosed. The system can include a plurality of docking stations positioned at predetermined locations within the area of interest, each docking station comprising a platform to support a UAV while docked at the docking station; a battery charger; and a communications interface; a plurality of UAVs distributed among the plurality of docking stations, each UAV comprising a communications interface; and a system controller comprising a processor and transmitter communicatively coupled to the plurality of UAVs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665